Citation Nr: 0615294	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-44 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of the left knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for postoperative 
residuals of the right shoulder, currently rated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
postoperative residuals of the left shoulder.

5.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

6.  Entitlement to an initial compensable evaluation for 
migraine headaches.  

7.  Entitlement to an initial compensable raring for 
gastroesophageal reflux with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and October 2004 decisions of the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2006, the 
veteran testified before the undersigned at a Travel Board 
hearing.  

At his personal hearing, the veteran raised the issue of an 
increased rating for left saphenous nerve injury.  The Board 
refers this issue to the RO for appropriate action.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  At his personal hearing, the veteran indicated 
that he had been treated at the Little Rock and North Little 
Rock VA medical centers.  These records should be obtained in 
compliance with VA's duty to assist.  

As the veteran has asserted that his service-connected 
disabilities have worsened since his last examination, he 
should be afforded a new examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  The 
veteran has been provided service connection notice with 
regard to his claim for a higher evaluation for headaches.  
Since this claim is being remanded, he should be sent a VCAA 
notice with regard to his evacuation of headaches and which 
complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice should include an explanation 
as to the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In particular, the 
evaluation for headaches should be addressed.  

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Little 
Rock and North Little Rock VA medical 
centers.  

3.  Schedule the veteran for a VA examination 
for evaluation of the veteran's knees, 
shoulders, GERD, and headaches.  The claims 
file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including X-rays if indicated, should 
be accomplished.  

The examiner performing the orthopedic 
evaluation should provide range of motion 
findings regarding the knees and the 
shoulders.  The examiner should also indicate 
if the veteran's knees, each separately, 
exhibit lateral instability and/or 
subluxation.  With regard to the shoulders, 
the examiner should state if the veteran has 
dislocation, nonunion with or without loose 
movement, or malunion of the joints, each 
stated separately.  The examiner should 
provide findings compliant with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to the gastrointestinal 
evaluation, the examiner should indicate if 
the veteran has any of the following 
symptoms: pain, vomiting, material weight 
loss and hematemesis or melena, anemia, 
persistently recurrent epigastric distress 
with dysphagia, pyrosis, regurgitation, 
substernal or arm or shoulder pain, and/or 
other symptoms impairing the veteran's 
health.  

With regard to the headache evaluation, the 
examiner should indicate if the veteran 
suffers from prostrating attacks, and, if so, 
the frequency thereof.  The examiner should 
also state if the attacks produce severe 
economic inadaptability. 

A rationale for any opinion expressed should 
be provided.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J.A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


